Rost, J.,

delivered the opinion of the court.
The plaintiff sues upon two promissory notes, subscribed by the defendant, and made payable and negotiable at the Planters’ Bank of Mississippi, at Natchez. He alleges that, at their maturity a demand of payment was duly made at the place stipulated, and that payment was refused ; he prays judgment for the amount of the notes, with interest at eight per cent, per annum, since they became due. The defendant first excepted to the citation, on account of informalities, and his exception being sustained by the court, a new citation issued.
The defendant filed an answer, which we deem it unnecessary to notice, because the grounds of defence which it . . ° . contains are entirely unsupported by evidence. During the two bills of exception were taken by the defendant’s counsel; one to the opinion of the court, that the suit might x . ° be proceeded in, although the costs incurred on the first cita-^on bad not been wholly paid; the other, to the admission jn evidence, of a copy of a statute of the state of Mississippi under the great seal of the state, and the certificate of the secretary of state. There is nothing in either of these °bjec(.ions. An informality in the citation cannot be considered as a discontinuance, and the copy of the statute bearing upon its face the great seal of the state of Mississippi, and certificate of the secretary of state, who is by law the keeper of that seal, required no other authentication. Judg- * A ® ment was given in favor of the plaintiff in the court below, and we are of opinion it ought to be affirmed. The obligations sued on being payable in the state of Mississippi, the 4 1. . . 11 rate of interest accruing after their maturity, must be regulated by the laws of that state. But as the defendant may have had doubts, on the subject, on account of the notes hav*93ing been subscribed in Louisiana, we will not allow damages for a frivolous appeal, as prayed for by the plaintiff
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.